Citation Nr: 0200626	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the March 5, 1991, decision wherein the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for the cause of the veteran's death should be 
reversed or revised on the basis of clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1945.  

The Board notes that the appellant has challenged the Board's 
March 5, 1991, decision on the grounds of CUE.  38 U.S.C.A. 
§§ 5109A and 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1400, 20.1403 (2001); VAOPGCPREC 01-98.  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of judicial review of such determinations.  


FINDINGS OF FACT

1.  In a decision dated March 5, 1991, the Board denied the 
appellant's claim for service-connection for the cause of the 
veteran's death.  

2.  The facts as they were known at the time of the Board 
decision of March 5, 1991, were correct, and it has not been 
shown otherwise.  

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of March 5, 1991, were correctly 
applied, and it has not been shown otherwise.  


CONCLUSION OF LAW

The decision of March 5, 1991, wherein the Board denied 
entitlement to service connection for the cause of the 
veteran's death did not contain CUE.  38 U.S.C.A. §§ 5109A, 
7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The moving party, (hereafter referred to as the appellant) 
seeks to reverse or revise the Board's March 5, 1991, 
decision on the basis of CUE.  She is the widow of the 
veteran.  In the March 1991 decision, the Board denied 
service connection for the cause of the veteran's death.  The 
elements of a valid CUE claim limit the review to the record 
then available to the Board and the version of applicable law 
and regulations then in effect.  The appellant initially 
sought to establish service connection for the cause of the 
veteran's death in October 1981.  The RO denied the claim 
initially in March 1981 and again in January 1986.  The Board 
remanded the claim in August 1987.  In January 1989, the RO 
once again denied the claim.  

The March 1991 decision was predicated on a determination 
that the veteran's cardiovascular collapse which resulted in 
his death was precipitated by a severe urinary tract 
infection and overwhelming sepsis.  Also playing a major role 
in the veteran's demise was diabetes mellitus.  These 
disorders were not service-connected disabilities.  

In October 1998, the appellant again filed a claim for 
service connection for the veteran's death.  In May 1999, the 
RO granted the claim.  In subsequent statements submitted by 
the appellant, she argued that the March 1991 Board decision 
contained CUE in that the Board relied on its own 
unsubstantiated medical conclusion.  She also alleged that 
the medical conclusion was contrary to the regulations and 
that the Board relied on a medical opinion that did not meet 
the regulatory requirements.  



A summary of pertinent evidence shows that the Board in March 
1991 was presented with service medical records (SMRs) and 
private and VA clinical records and the opinion of an 
independent medical expert, as well as the veteran's death 
certificate.  Specifically, it was noted that the veteran 
died in October 1980 at age 58.  The immediate cause of death 
was listed as cardiac arrest.  No other contributing causes 
were listed, and no autopsy was performed.  

The 1991 decision also noted that at the time of the 
veteran's death, service connection was in effect for anxiety 
neurosis, rated as 100 percent disabling, and for a duodenal 
ulcer, rated as 10 percent disabling.  The veteran had been 
determined to be incompetent from April 1979.  

A review of the SMRs in 1991 shows that the veteran's mental 
status, lungs, and cardiovascular system were normal when he 
was examined for service.  These records contained no 
diagnoses of chronic cardiovascular, respiratory, or 
gastrointestinal (GI) disorders.  He was given a Certificate 
of Disability for Discharge because of mixed-type 
psychoneurosis.  

In November 1947, a private physician provided an extensive 
report on the veteran's condition.  He diagnosed neurosis, 
anxiety state, moderate.  Stomach complaints were noted.  
There were no respiratory or cardiovascular complaints.  

When examined by VA in February 1948, the veteran's 
cardiovascular and respiratory systems were normal.  A series 
of GI X-ray studies showed considerable spastic deformity and 
irregularity of the duodenal bulb with spasm of the proximal 
descending duodenum.  It was the examiner's impression that 
the findings suggested residuals of a duodenal ulcer.  

Summarization of VA hospitalizations for abdominal complaints 
in December 1959 and January 1960 reflect that the veteran 
had been hit in the abdomen by a barrel at work, one month 
earlier.  A series of GI X-ray studies revealed a small-sized 
sliding-type hiatus hernia.  The stomach, pyloric, and 
duodenal areas were normal.  An esophagoscope also showed the 
esophageal hiatus hernia.  

VA hospitalization summary from March to May 1973 showed that 
the veteran was admitted for substernal pain.  He gave a 
history of a heart attack in 1971, with subsequent anginal 
pain.  It was noted that he had been a heavy smoker and 
drinker, but had stopped 10 years earlier.  Physical 
examination showed a pulse of 100 and blood pressure of 
180/130.  The electrocardiogram revealed an old inferior wall 
myocardial infarction.  GI X-ray studies showed a small 
hiatal hernia, but there was no active duodenal ulcer.  
Concluding diagnoses were arteriosclerotic heart disease, 
angina pectoris, hypertension, duodenal ulcer, and hiatal 
hernia, thrombophlebitis of the legs, chronic anxiety 
reaction, and calluses of both feet.  

An April 1976 VA series of upper GI X-ray studies revealed a 
moderate-sized hiatal hernia with no evidence of reflux.  The 
stomach appeared normal.  The duodenal bulb revealed evidence 
of somewhat enlarged folds, as did the "C-loop."  No 
definite ulcers were identified, however.  There was some 
deformity of the duodenal bulb indicating some probable old 
inflammatory disease.  

At the time of VA GI examination in June 1976, the diagnosis 
was deformity of the duodenum with no ulcer observed.  

Upon VA neuropsychiatric examination in June 1976, the 
veteran complained of tenseness, nervousness, and headaches.  
On mental status examination, he appeared moderately tense, 
but was not depressed.  His affect was appropriate.  He was 
logical, coherent, and oriented with good recall, average 
intelligence, and no impairment of insight or judgment.  A 
chronic anxiety neurosis was diagnosed.  

A summary of VA hospitalization in October and November 1977 
shows that the veteran was admitted because of increased 
irritability.  Blood pressure was 98/60.  An 
electroencephalogram showed mild nonspecific abnormalities 
without localizing features.  GI X-ray studies disclosed a 
sliding hiatal hernia with possible small ulceration in the 
distal esophagus.  Testing disclosed hyperlipidemia which was 
felt to be affecting the liver and causing jaundice and other 
problems.  Diagnoses included probable organic brain syndrome 
secondary to hyperlipidemia.  

A December 1977 VA examination report reflects that the 
veteran complained of epigastric pain intermittently 
radiating under this breast bone and causing nausea and 
vomiting.  Examination showed heart enlargement and elevated 
blood pressure.  Diagnoses included arteriosclerotic heart 
disease, hiatal hernia, esophageal ulceration, inactive 
duodenal ulcer, and narcolepsy.  

The report of a January 1978 VA psychiatric examination notes 
that narcolepsy was suspected in March 1977 and was confirmed 
by a neurological opinion.  The findings and history led to 
the impression that the veteran had a chronic brain syndrome 
secondary to an old lacunar infarction, a severe anxiety 
neurosis, and moderate narcolepsy.  Those diagnoses were 
again noted on examination in February 1979.  

The veteran's terminal hospital stay was at a VA medical 
center for 3 days in October 1980.  The summary showed that 
he was admitted after falling while urinating.  He apparently 
had hurt his hip, but X-rays revealed no fracture.  Other 
tests taken showed a blood sugar of 579 and white blood cell 
count of 27,900.  He denied any symptoms other than 
difficulty in initiating his urinary stream and hip pain.  He 
kept falling asleep during the interview and his wife 
indicated that this was his normal mental status.  She also 
reported that he had a history of GI bleeding in the recent 
past, saying that she had noted his urine to be dark and foul 
smelling.  


Cardiac, chest, abdominal, and genitourinary examinations 
were unremarkable.  The stool was guaiac-negative.  
Urinalysis revealed significant pyuria, glucose, protein, and 
numerous white cells.  Laboratory results revealed a gram-
negative septicemia.  On the day of admission, he was given 
insulin because of his high blood sugar.  

Later that day, he apparently had an insulin reaction, which 
was treated with oxygen and medication.  Shortly afterward, 
he vomited brown to black emesis and had a primary 
respiratory arrest.  He had a cardiac arrest at that time and 
was felt to have suffered an acute emesis with aspiration.  

Resuscitation efforts were ultimately fruitless and, the 
following morning, he was pronounced dead.  His family 
refused an autopsy.  The concluding diagnoses were gram-
negative septicemia with septic shock, acute GI bleeding of 
unclear etiology, diabetes, and narcolepsy.  

In the March 1991 decision, the Board noted that the 
information mentioned above was of record at the time of the 
March 1981 rating decision which denied service connection 
for the cause of the veteran's death.  It was noted that the 
information reported below was received after the appellant 
reopened her claim.  

A private physician reported in a November 1985 letter that 
he understood the veteran had been service-connected for a 
nervous disorder.  His subsequent GI disturbances appeared to 
be related to the nervous disorder and the GI bleeding 
figured prominently in factors which led to his early demise.  
It appeared to the doctor that the veteran's illness and 
death were service related.  


Pursuant to the Board's August 1987 remand, the Board 
obtained additional VA medical records.  Hospital summaries 
showed the following diagnoses:  Diabetes mellitus and 
hyperlipidemia, Type IV, in April and May 1976; anxiety 
neurosis and arteriosclerosis with intermittent claudication 
of the left leg in August and September 1976; anxiety 
neurosis, peripheral vascular disease, diabetes and 
hypertension in February and March 1977; and GI bleeding of 
unknown etiology, probably secondary to diverticulosis of the 
colon, Type IV, hyperlipidemia, and diabetes mellitus in 
March 1978.  

Also considered in the Board's decision in March 1991 was a 
VA hospitalization summary from September and October 1979 
for evaluation of lower extremity claudication.  A right 
iliofemoral popliteal bypass with umbilical vein graft, 
exploration of vein graft and thrombectomy, aortogram and 
bilateral femoral runoff, and arteriogram were performed.  It 
was noted that there had been GI bleeding in 1978, although 
there were no current complaints of this.  The veteran 
reported that he sometimes had dark brown or black stools.  
He also reported shortness of breath, a cough, the need to 
sleep with two pillows at night, chest pain which radiated to 
the left and being unable to tolerate exercise.  

VA outpatient treatment records reflect that the veteran 
complained of gagging and coughing in May 1980.  In August of 
that year, rectal bleeding was reported and large, extremely 
tender, prolapsed hemorrhoids, were found.  

Additional records of the veteran's final hospitalization 
from October 1980 show that he had been instructed on 
numerous occasions as to his diet regarding his diabetes and 
hyperlipidemia.  However, it was noted that he had not been 
following the diet at home.  Progress notes show that on one 
evening, he was not responding and was diaphoretic with a 
weak pulse.  It was noted that he had not eaten supper.  

Resuscitative measures were begun, but respiratory and then 
cardiac arrest occurred.  An intern's note reflects that the 
veteran had a primary respiratory arrest and was intubated.  
A nasogastric tube removed old blood which was guaiac-
positive.  The assessment was that the veteran apparently had 
acute GI bleeding, and/or had been bleeding previously and 
the GI blood had been aspirated.  A pulmonary embolus was 
also noted to be a possibility.  

Also considered in March 1991 were statements from medical 
personnel who were present during the veteran's final 
hospitalization.  X-ray studies following the respiratory 
arrest showed bilateral alveolar infiltrates, greater in the 
perihilar regions, which were compatible with pulmonary edema 
and had appeared since the admission examination.  

The Board obtained the opinion of an independent medical 
specialist who opined that medical disorders other than 
duodenal ulcer disease were the cause of the veteran's death.  
It was noted that acute gram-negative sepsis secondary to a 
severe urinary tract infection appeared to the acute event in 
this veteran.  This condition precipitated severe 
cardiovascular collapse.  It was also noted that diabetes 
mellitus played a major role in the veteran's demise, and 
that he had hyperlipidemia secondary to this.  The medical 
specialist added that the veteran had severe atherosclerotic 
cardiovascular disease secondary to both diabetes and 
hyperlipidemia.  The specialist concluded with an opinion 
that there was no evidence that anxiety precipitated or 
accelerated the causes of the veteran's demise.  

The Board decision of March 5, 1991, to deny service 
connection for the cause of the veteran's death considered 
all of the evidence above and found that the evidence showed 
that the veteran died of severe urinary tract infection with 
overwhelming sepsis, and that diabetes mellitus also played a 
major role.  

It was noted that neither of these disorders were shown to be 
of service origin.  It was also determined that a direct 
causal relationship between the veteran's service-connected 
anxiety neurosis and duodenal ulcer and the disorder which 
brought about death had not been shown.  


Criteria

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, in that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2001).  

In the consideration of appeals, the Board shall be bound by 
the laws and regulations of the Veterans Administration, 
decisions and instructions of the Administrator of Veterans 
Affairs, and the precedent opinions of the General Counsel.

In its appellate decisions, the Board is not bound by agency 
manuals, circulars and similar administrative issues not 
approved by the Administrator. Opinions of the Chief Medical 
Director, Armed Forces Institute of Pathology, and 
independent medical experts obtained pursuant to Rules 76 and 
77 (§§ 19.176 and 19.177) are only advisory in nature.  38 
C.F.R. § 19.103 added at 48 Fed. Reg. 6969, Feb. 17, 1983.

A decision of the Board of Veterans Appeals is final (38 
U.S.C. 211(a), 4004(a)),with the exception of a claim 
involving an insurance contract. Reconsideration by the Board 
may be accorded under Rules 85 through 90 (§§ 19.185 through 
19.190). 38 C.F.R. § 19.104, in effect on June 19, 1989.


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under  38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (2001) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.

The basic regulatory framework for the Board review of CUE 
motions was substantially affirmed recently.  See Disabled 
American Veterans v. Gober, 234 F.3d. 682 (Fed. Cir. 2000).

In this case, the appellant argues, in essence, that in its 
March 1991 decision, the Board committed CUE when it failed 
to grant service connection for the cause of the veteran's 
death.  The argument, most favorably interpreted, asserts 
that the 1991 decision contained CUE in that the Board relied 
on its own unsubstantiated medical conclusion.  She also 
alleges that the medical conclusion was contrary to the 
regulations and that the Board relied on a medical opinion 
that did not meet the regulatory requirements.  

Initially, the Board notes that the RO rating decisions 
denying service connection for the cause of the veteran's 
death that were rendered prior to the Board's March 1991 
decision were subsumed by that decision.  See Donovan v. 
West, 158 F 3d. 1377 (Fed. Cir. 1998) and VAOPGRPREC 14-95.  

The Board also believes that it is important note at the 
outset that the provisions of 38 U.S.C.A. § 7111 and 
38 C.F.R. § 20.1403 pertain to what constitutes CUE and 
unmistakable error and what does not since this provides the 
framework for analysis of the veteran's argument.  

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  (1)  General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents in 
the possession by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.  (1)  Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3)  Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

A review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  

The appellant or his representative does not argue that 
evidence was available but not obtained.  Thus the "correct 
facts" were available to the Board in 1991.  The facts 
regarding the veteran's death as they were known at the time 
of the Board's June 1991 decision revealed that there were 
contradicting opinions as to whether the veteran's service-
connected psychiatric disorder with GI disturbances figured 
prominently in his demise.  

The rationale for the March 5, 1991, Board decision has been 
reported previously.  Clearly, the decisionmakers at that 
time found the independent medical specialist's opinion more 
convincing and probative.  Thus, their decision was supported 
by and consistent with the evidence then of record.  The 
facts as they were known were available to the Board and it 
is not argued otherwise.  



The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

The Board points out that with respect to the appellant's 
arguments of error of fact as cited above, whether applied 
either specifically or collectively to the correct facts as 
known before the Board in March 5, 1991, the inescapable 
conclusion remains that the overall result is not shown to be 
manifestly different from that reached by the Board at that 
time.  The appellant and her representative argue, in 
essence, that CUE was made in the 1991 decision as evidenced 
by the later grant of the claim in 1999.  

The Board must observe that what was of evidence in 1991 led 
the Board to conclude that the veteran's death was not 
related to a service-connected disability.  As there was an 
independent medical expert's opinion of record which reached 
that conclusion, it cannot be said that the Board erred in 
denying the claim.  

The Board could have reasonably found against the appellant 
since the evidence did not compel the conclusion that the 
veteran's death was the result of a disorder of service 
origin.  

Clearly, what the appellant argues to support CUE is a 
different interpretation of the evidence which was brought on 
by the inclusion of a medical opinion that supports her 
contentions.  This opinion, added to the record in 1999, 
resulted in a favorable decision regarding her claim for 
service connection for the veteran's death.  This opinion was 
not of record at the time that the Board made its 
determination in 1991.  

The argument for CUE, in essence, focuses on the 
interpretation of the evidence.  The correct facts as stated 
in this case as they were known to the Board in March 1991, 
lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

The Board must advise the appellant that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.

Overall, the Board finds that the criteria for CUE existing 
in the prior final Board decision in March 1991 have not been 
met.  

In reviewing the medical evidence that the appellant and her 
representative argue compelled a favorable decision in 1991, 
the Board must observe that the medical record on file did 
not compel the conclusion that the veteran's death was the 
result of a service-connected disability.  The evidence the 
Board chose to weigh greater was carefully considered.  

The Board considered pertinent documentary evidence, to 
include an independent medical specialist's opinion which did 
not support the appellant's claim.  It is not shown that 
overall the record compelled the Board to grant service 
connection for the veteran's death or that decisive weight 
should have been given to the medical evidence that favored 
such a determination.  


ORDER

There was no CUE in the March 5, 1991, decision wherein the 
Board denied entitlement to service connection for the cause 
of the veteran's death, and, accordingly, the motion for 
revision or reversal of the March 5, 1991 Board decision on 
the grounds of CUE is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

